Citation Nr: 1220614	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-29 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

 4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which declined to reopen the claims.  


FINDINGS OF FACT

1.  An August 2005 rating decision denied the claims for service connection for bilateral hearing loss and tinnitus on the basis that there was no evidence either disorder was incurred in, or caused by, service.  The decision was not appealed and is now final.

2.  Additional evidence received since August 2005 on the issues of service connection for bilateral hearing loss and tinnitus is new and material as it includes evidence related to an unestablished fact necessary to substantiate the claims. 

3.  The Board resolves reasonable doubt in the Veteran's favor by finding that bilateral hearing loss and tinnitus are etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

3.  The criteria for reopening the claim for service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist. 

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus.  The RO has declined to reopen the claims and has continued the denials issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

A rating decision issued by the RO in August 2005 denied the claims for service connection for bilateral hearing loss and tinnitus on the basis that there was no evidence either disorder was incurred in, or caused by, service.  The RO notified the Veteran of this decision by letter dated in August 2005, but he did not appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  An unappealed determination of the Agency of Original Jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

The Veteran filed a claim to reopen the claims in January 2008, and this appeal ensues from the August 2008 rating decision which declined to reopen the claims on the basis that no new and material evidence had been submitted.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The claims for bilateral hearing loss and tinnitus were previously denied because there was no evidence either condition was incurred in, or caused by, service.  See August 2005 rating decision.  The evidence added to the record since the August 2005 rating decision includes a September 2008 private opinion that the Veteran's current bilateral sensorineural hearing loss is as likely as not to be caused, in part, by military noise exposure at Castle Air Force Base, and that the Veteran has had tinnitus since service.  See record from Audiology Associates of Redding.  This evidence is new.  This evidence is also material, as it raises a reasonable possibility of substantiating the claims.  

As new and material evidence has been presented since the last final denial of the Veteran's claims, reopening is warranted.  

The Veteran claims that his current bilateral hearing loss and tinnitus are the result of his exposure to acoustic trauma while serving as a jet engine mechanic during service.  The Veteran's DD 214 corroborates that he served in this capacity and exposure to acoustic trauma during service is conceded.  

The question to be resolved in this case is whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to active service. 

The Veteran underwent a VA audio examination in May 2005.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
55
50
LEFT
45
55
50
70
70

Speech recognition was 100 percent in both ears.  The Examiner indicated he had current tinnitus and diagnosed bilateral hearing loss; she concluded that the tinnitus was not clinically significant and that the hearing loss was not related to service.

The VA examiner provided an addendum opinion in June 2005 following review of the claims folder.  She indicated that the separation physical revealed normal hearing and that tinnitus and hearing loss were not military related.  

The Veteran has reported tinnitus since his discharge from service.  See VA Forms 21-4138 dated January 2005, January 2008 and September 2008; September 2008 record from Audiology Associates of Redding.  The medical opinion provided by the May 2005 VA examiner does not relate tinnitus to the in-service acoustic trauma that the Veteran has reported.  The Veteran, however, is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1372.  Moreover, the Board finds that the Veteran's reported problems with tinnitus since service are credible.  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted. 

The May 2005 VA examiner determined that the Veteran's hearing loss was not attributable to his service.  The September 2008 record from Audiology Associates of Redding determined that it is.  There is no reason to favor one report over the other.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds  that service connection for bilateral hearing loss is warranted.  

ORDER

New and material evidence has been received and the claim for entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.  

New and material evidence has been received and the claim for entitlement to service connection for tinnitus is reopened.

 Service connection for tinnitus is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


